COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-292-CV
EDDIE MCDANIEL   
                                                                    APPELLANT
V.
PENNY NIX AND VANESSA NIX  
                                                     
APPELLEE
----------
FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the "Joint Motion
To Dismiss The Appeal." It is the court's opinion that the motion should be
granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue. See Tex. R. App. P. 42.1(d).
 
  
                                                                    PER
CURIAM
 
PANEL B: WALKER, HOLMAN, and GARDNER, JJ.
 
[DELIVERED: FEBRUARY 20, 2003]

1. See Tex. R. App. P. 47.4.